Title: To Thomas Jefferson from Madame de La Marche, [on or before 4 January 1801]
From: La Marche, Madame de
To: Jefferson, Thomas




Monsieur
[on or before 4 Jan. 1801]

La reputation que vous vous etes acquis sur un grand nombre d’esprit par votre naturel honnête et bienfésant etant parvenue Jusqu’a nous, qui sommes trois dames française de familie distingués autrefois dans la France, savoir de la rochefoucault et de la Marche que les malheurs de la guèrre et de la revolution ont obligée de se refugier dans ces pays ci, pour y attendre la tranquilitée à renaitre dans notre patrie. A cet effet nous avions il y à près de trois ans elevé une academie pour léducation des Jeunes demoiselles dans la ville de georgetown tant a dessein de nous rendre utiles au publiques, que dans l’espoir de nous procurer une existances, et dans cette vue nous avons depansé tous nos fonds pour faire batire deux maisons sur un meme terrain qui fussent convenables a cette entreprise qui avoit trés bien reussi près d’un an, Jusqu’a ce que des personnes de ce meme pays qui ont esperés s’etablir sur nos ruines ont renversé par de mauvais et faux propos notre pansion que nous avons etés obligées d’abandonner  depuis dix huit mois, et n’ayant point encore trouvé a vandre notre proprieté qui est belle et qui nous passe 5000 dollars de dépanse, et que nous sommes toutes prêtes de donner a 5000 et meme quatre mils huit cens si on vouloit nous les donner comptant, ou au moins à moitié, et un bon pour payer le reste en six ou huit mois de terme afin de pouvoir assurer notre existance, qui par toutes ses circonstances est depourvue, est trés incertaine. hè quoi Monsieur par un trait de bienfésance & d’humanité qui vous est comme naturele, vous qui etes riche ne pouriez vous pas nous avancer cette somme, et vous charger de cette proprieté que vous trouverez à revendre avec avantage bien mieux que nous, qui n’avons point la langue englaise, vous adoucirai les malheurs de personnes honnêtes qui sont à la veille et au moment de manquer des choses les plus necessaires a leur existances vous acquererez un droit a leur reconnoissance qui sera eternel et qu’elles feront connoitre à tous cœurs sensibles et capable deterniser votre memoire telles sont les dispositions de celle qui à l’honneur de se dire dans les sentimens de la plus haute estime et de la plus parfaite consideration
Monsieur Votre trés humble servante

de la marche

honorez moi Je vous prie Monsieur de deux mots de reponse par le present porteur qui doit en meme tems vous remettre un prospectus de la maison dont il vous enseignera la place si vous desiré venir la voire



editors’ translation

Sir

The reputation that you have acquired over a large number of minds by your honest and beneficent nature having come to us, who are three French ladies of families formerly distinguished in France, namely de La Rochefoucauld and de La Marche, whom the misfortunes of the war and the revolution have obliged to take refuge in this country, to await the rebirth of tranquility in our fatherland. For this purpose we had, about three years ago, founded an academy for the education of young ladies in the city of Georgetown, as much for the purpose of rendering ourselves useful to the public as in the hope of procuring for ourselves a living, and, to that effect we had spent all of our funds for the construction of two houses on the same site that were suitable for the undertaking, which had succeeded very well for almost a year, until some persons of this very country who hoped to establish themselves on our ruins, overthrew by evil and false rumors our boarding school, which we were forced to abandon eighteen months ago, and not yet having been able to find a buyer for our property, which is beautiful and has required of us an expenditure of more than 5,000 dollars, and which we are ready to give up for 5,000, and even 4,800 if someone were willing to give it in cash, or at least half, plus a bond to pay the remainder in a term of six or eight months  in order to secure our existence, which from all these circumstances is destitute, is very uncertain. Look here, Sir, by an act of beneficence and humanity, which is quite natural to you, you who are rich, could you not advance us that sum and take over that property, which you would be able to resell advantageously much better than we, who do not possess the English language, you would relieve the misfortunes of honorable people who are on the brink and at the very moment of lacking the things most necessary for their existence, you will acquire a right to their gratitude which will be eternal and which they will make known to all sensitive hearts capable of perpetuating your memory, such are the intentions of one who has the honor of saying that she has feelings of the highest esteem and the most consummate regard Sir your very humble servant

de la marche

Do me the honor, I beg you, Sir, of two words of reply by the present bearer, who will, at the same time, remit to you a prospectus of the house, whose location he will indicate to you if you wish to come to see it.


